                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


LATROY HAMPTON,

            Plaintiff,
                                            Case No. 3:21-cv-449-MMH-PDB
vs.

MTC MEDICAL, LLC,

            Defendant.
                                      /

                                    ORDER

      THIS CAUSE is before the Court sua sponte. Plaintiff initiated the

instant action in state court by filing a two-count Complaint alleging claims of

private whistleblower retaliation and race discrimination. See Complaint (Doc.

3). Defendant removed the action to this Court on April 23, 2021. See Notice of

Removal (Doc. 1). Upon review, the Court finds that the Complaint constitutes

an impermissible “shotgun pleading.” In Weiland v. Palm Beach Cnty. Sheriff’s

Office, 792 F.3d 1313 (11th Cir. 2015), the Eleventh Circuit identified four types

of “shotgun” pleadings. See Weiland, 792 F.3d at 1321-23. As relevant here,

one such type of improper pleading occurs where the drafter “commits the sin of

not separating into a different count each cause of action or claim for relief.” Id.

at 1322-23 n.13 (collecting cases). Indeed, Rule 10(b), Federal Rules of Civil

Procedure (Rule(s)) requires that: “[i]f doing so would promote clarity, each
claim founded on a separate transaction or occurrence . . . must be stated in a

separate count or defense.” See Rule 10(b); see also Anderson v. Dist. Bd. of Trs.

of Central Fla. Cmty. College, 77 F.3d 364, 366 (11th Cir. 1996) (explaining that

a properly drawn complaint “will present each claim for relief in a separate

count, as required by Rule 10(b), and with such clarity and precision that the

defendant will be able to discern what the plaintiff is claiming and to frame a

responsive pleading” (internal footnote omitted)).

      Here, Count II of the Complaint, titled “Race Discrimination,” appears to

include two separate causes of action, one premised on disparate treatment and

the other on a hostile work environment. See Complaint ¶¶ 28-36. In Count II,

Hampton asserts a claim of disparate treatment race discrimination against

MTC Medical, LLC based on allegations that he was “treated differently than

similarly situated employees of Defendants who are white . . . .” Id. at ¶ 30.

However, in the same sentence he alleges that he “has been subject to hostility

and poor treatment on the basis, at least in part, of Plaintiff’s race.” Id. Indeed,

he further asserts that MTC Medical’s “actions and inactions actions [sic]

created, perpetuated and facilitated an abusive and offensive work environment

. . . .” Id. at ¶ 32. Thus, Hampton appears, at least at first blush, to combine

his race disparate treatment discrimination claim with allegations of a hostile

work environment.



                                         2
       Notably, on a prior occasion, in closely analogous circumstances, the

Eleventh Circuit has admonished Plaintiff’s counsel that this manner of

pleading is improper. See Palmer v. Albertson’s LLC, 418 F. App’x 885, 889

(11th Cir. 2011) (rejecting plaintiff’s argument that he had adequately alleged

a hostile work environment claim where the complaint contained only two

counts—disability discrimination and retaliation). In light of the foregoing, the

Court will permit Plaintiff to file a corrected complaint that sets forth each of

his claims for relief in a separate count. See Anderson, 77 F.3d at 367 n.5

(noting that when faced with a shotgun pleading the district court should sua

sponte strike the pleading and direct the plaintiff to file a more definite

statement).      Thus, if Plaintiff intends to assert a claim for hostile work

environment, and can do so consistent with Rule 11, Plaintiff must set forth that

claim in a separate count and identify the specific factual allegations on which

such claim is based. If Plaintiff does not file a corrected complaint, the Court

will treat Count II of the Complaint as asserting only a claim of disparate

treatment discrimination. Accordingly, it is

       ORDERED:

       1.     Plaintiff may file a corrected complaint consistent with the

              directives of this Order on or before May 21, 2021.1



1The filing of a corrected complaint will in no way effect Plaintiff’s ability to file an amended
complaint as a matter of right as permitted by Rule 15(a)(1).

                                               3
      2.     If Plaintiff does not file a corrected complaint, the Court will treat

             Count II of the Complaint as asserting only a claim of disparate

             treatment discrimination.

      3.     Defendant shall respond to any corrected complaint in accordance

             with the requirements of Rule 15 of the Federal Rules of Civil

             Procedure for an amended complaint.

      DONE AND ORDERED at Jacksonville, Florida on May 6, 2021.




lc28
Copies to:

Counsel of Record




                                         4
